In an action, inter alia, to recover damages for personal injuries pursuant to the Dram Shop Act, the defendant Caffe Baci appeals, as limited by its brief, from so much of an order of the Supreme *666Court, Nassau County (Burke, J.), dated May 14, 2001, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of summary judgment. Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.